 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 52 Filed 10/29/18 Page 1 of 4

D. GEORGE SWEIGERT, C/O
P.O. BOX 152
MESA, AZ 85211

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
vs. PLAINTIFF’S MOTION PURSUANT TO FRCP
RULE 12(F) TO STRIKE DEFENDANT’S
JASON GOODMAN “COUNTER-CLAIM” os ay
And
ce yl
PATREON, INC. (proposed) /
Defendant Fa OY /a LF -(f

PLAINTIFF’S MOTION PURSUANT TO FRCP RULE 12(F)
TO STRIKE DEFENDANT’S “COUNTER-CLAIM”

NOW COMES THE PRO SE plaintiff, a layman non-attorney who is acting in the capacity of a private
attorney general in a public interest lawsuit, to respectfully MOTION this Court to STRIKE the Defendant’s
“COUNTER-CLAIM”, appearing as Doc. No. 44, filed 10/22/2018 (herein “COUNTER-CLAIM”). Plaintiff

herein invokes F.R.C.P. Rule 12(f) and New York Civil Practice Laws and Rules (CPLR) 3024(a) and (b).

1. To support this motion the following pleadings appearing on the docket are hereby incorporated
by reference as if fully restated:

Docket No. 41, filed 10/19/2018
Docket No. 42, filed 10/19/2018
Docket No. 43, filed 10/22/2018
Docket No. 8, filed 07/09/2018

1

PLAINTIFF’S MOTION PURSUANT TO FRCP RULE 12(F) TO STRIKE DEFENDANT’S “COUNTER-CLAIM”

 

 

 
     

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 52 Filed 10/29/18 Page 2 of 4

2. Defendant has filed an illegitimate bifurcated “counterclaim” that is disembodied and amputated
from the ANSWER to which it is supposedly connected (See N.Y. Civil Practice Law and Rules (CPLR) § 3011).
Not only is the “COUNTER-CLAIM”, but the Defendant’s ANSWER (Doc. No. 35, 10/10/2018) in NOT in
conformance with CPLR § 3011 as it is an UNVERIFIED pleading. In sum, the totality of the above cited pleadings
SWER and COUNTER-CLAIM are fatall flawed, in error, and le
to be further considered by the Court, see CPLR § 3022.

3. In general terms the bulk of the “COUNTER-CLAIM” should be dismissed pursuant to CPLR §
3024(a) as it is unduly vague and ambiguous. Defendant, at best, has merely provided slurs, unfounded insinuations
and hyperbolic rhetoric. The Defendant cites unrecognizable legal torts such as “cyber stalking” without any
indications as to what specific activity he is complaining of.

4. Not unsurprisingly, again, Defendant Goodman -- in open defiance of F.R.C.P. Rule 5 and
CPLR § 2103 -- has NOT filed an appropriate Certificate of Service with his latest “COUNTER-CLAIM”
pleading. This sloppy conduct is inexcusable following the transmission of the electronic file copy of a “Certificate
of Service” by Goodman on 08/11/2018 to the Plaintiffs e-mail account. For unknown reasons Goodman sought fit
to transmit an electronic “Certificate of Service” on 08/11/2018 (infected with a malware virus); but, no longer sees
the need to follow such judicial formalities with the Clerk of the Court (no service attestation accompanying the
flawed “COUNTER-CLAIM”).

5. Defendant only provides scandalous slurs and insinuations about the alleged misconduct of the
Plaintiff's purported involvement in; “an organized defamation, slander, harassment, cyber stalking, and actual
stalking campaign (The Campaign)” as stated in lines 14,15 (In.14,15) page 1 (pg. 1) of ANSWER.

6. Goodman offers the most vague and ambiguous assertion of the Plaintiffs conduct; “willful and
wanton malicious intent” that would “damage Goodman’s reputation in a public worldwide forum”.
(Ins.15,16,pg.1). ”.

7. Self-avowed conspiracy theorist Goodman then alludes that the Plaintiff is involved in “actions
taken in concert with a group of individuals who acted against Goodman for the purpose of wanton and willful

tortious interference, defamation, slander, harassment, invasion of privacy, infringement of first amendment rights,

2

PLAINTIFF’S MOTION PURSUANT TO FRCP RULE 12(F) TO STRIKE DEFENDANT’S “COUNTER-CLAIM”

 

ally insufficient
   

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 52 Filed 10/29/18 Page 3 of 4

menacing and stalking both online and in the real world”. (Ins.16-19,pg.1). Such statements are scandalous in

nature, vague and ambiguous and accompanied by ZERO evidence.

SUMMARY

evidence in his legally nullified and moot “COUNTER-CLAIM” (filed without an accompanying Certificate of
Service).

9. Goodman cannot correct the fatal procedural flaws and insufficiencies that are embedded in his pleadings.
In fact, the sloppy and cavalier manner in which Goodman approaches this Court (no filing of a Certificate of
Service) underscores Goodman’s contempt for the entire federal judicial framework. The utter contempt that
Goodman displays, lack of adherence to even basic procedures of the federal courts, and the filing of vague and

ambiguous (wishy washy) claims demand that this Court STRIKE the legally moot “COUNTER-CLAIM”.
ATTESTATION

I hereby attest that the foregoing is accurate and true under the penalties of perjury. Further, I hereby attest that the

attached exhibits are accurate and true copies of source documents located on the Internet.

25

Signed this day of October, 2018

Dr

Plaintiff, D.
Pro se plaintiff acting as private attorney general

 

3

PLAINTIFE’S MOTION PURSUANT TO FRCP RULE 12(F) TO STRIKE DEFENDANT’S “COUNTER-CLAIM”

es, smears and unsubstantiated insinuations without a shred of __

 
8 - Page 4 of 4

   

76 Old ICC

ZICT-LOOOT AAOA MON ‘YOR MON
399. [429d 00S

(AUVNOS ATIOD

XNGS 24) 10} JANOD PLYSIC “SD
2.ANOZ) 24} JO YIN

NOISIAIC AS OUd

IT7@S8 ZV “VSAI

. cST XO9 ‘O'd
O/D “LYADIIMS JDAOZD ‘a

 

pozb 2592 TOOO oeeT eTOe

 

1 76s 2000! om
ve yg Woa
aivd 30vi80d SN

a TEIEREE

Perec
